--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made to be effective on and as of
April 16, 2014 (the "Effective Date") by and between HCi VioCare (the
“Company”), a Nevada corporation, with offices at Centrum Offices, 38 Queen
Street, Glasgow, UK G1 3DX, and Professor William Sandham, resident of 40
Westbourne Gardens, Glasgow G12 9PF, UK (the “Consultant”).


RECITALS


1.  
The Company wishes to assure itself of the services of the Consultant for the
period provided in this Agreement.



2.
The Consultant is willing to provide services to the Company in accordance with
the terms and conditions set forth in this Agreement.



OPERATIVE PROVISIONS


In consideration of the above recitals, which are incorporated into and are a
material part of the operative provisions of this Agreement, and of the
promises, covenants and conditions stated herein, the Company and the Consultant
hereby agree as follows:


1.           POSITION AND RESPONSIBILITIES.


1.1           During the period of this Agreement, the Consultant agrees to
provide the services as Director of Diabetes Technology Research for the Company
and the Company’s wholly-owned subsidiaries as required (collectively referred
to as the “Companies”). The Consultant shall render services to the Companies,
and shall have such responsibilities, duties and authority, as may from time to
time be assigned to the Consultant by the Companies’ Boards of Directors (the
“Boards”), and shall devote, on average, two (2) per week to satisfy such
responsibilities, which shall be conducted at the offices of the Consultant and
such other places as deemed effective by the respective Boards. The Consultant
may engage in other activities and endeavors as he may elect, so long as such
activities do not directly compete with the Companies. It is expressly
understood and agreed between the parties hereto that any involvement with
another company which shall be in the business of prosthetics, orthotics,
diabetics and rehabilitation clinics and technology shall be deemed to be in
direct competition with the Companies.


2.           TERM


2.1           The period of the Consultant's services under this Agreement shall
be deemed to have commenced on the Effective Date and shall continue for a
period of one (1) year thereafter (the “Term”), and may be extended for such
term as may be mutually agreed between the parties.


 
1

--------------------------------------------------------------------------------

 
3.           COMPENSATION BENEFITS AND REIMBURSEMENT.


3.1           The Consultant shall earn as compensation the amount of twenty
thousand pounds (£20,000.00 GBP) per year ("Consultant’s Fee"), with subsequent
adjustments as mutually agreed between the parties to reflect the growth and
success of the Company. The Consultant’s Fee shall be paid in equal monthly
installments to Consultant in cash, commencing on the 1st of May, 2014.


3.2           The Company shall pay or reimburse Consultant for all reasonable
travel, and other reasonable expenses incurred by Consultant in performance of
Consultant's obligations under this Agreement, provided that all long distance
travel and other extraordinary expenses are approved by the Company prior to
incurrence of the same. The Consultant agrees to obtain approval from the
Company in writing for any individual expense of one thousand dollars ($1,000.00
USD) or greater or any aggregate expense in excess of two thousand dollars
($2,000.00 USD) incurred in any given month by the Consultant in connection with
the carrying out his duties under this Agreement.


3.3           In case that a research and development project is initiated
during the term of this Agreement, the Consultant’s fee will be readjusted to
the amount of forty thousand pounds (£40,000.00 GBP), and the Consultant shall
be entitled of two hundred thousand (200,000) shares of the Company’s common
stock for every research project completed during the term of this Agreement
with a valuation less than twenty million dollars ($20,000,000.00 USD), and five
hundred thousand (500,000) shares of the Company’s common stock for every
research project completed during the term of this Agreement with a valuation
equal or greater than twenty million dollars ($20,000,000.00 USD).


3.4. The Consultant shall also be entitled to participate in any health, medical
and/or dental plans which the Company may implement during the Term or the
extension hereof.


4.           TERMINATION.


 
4.1
This Agreement may be terminated only under the following circumstances:



(a) Notice.  The Company may terminate this Agreement upon thirty (30) days
prior written notice delivered to Consultant.


(b) Death.  The Consultant’s services hereunder shall terminate upon his death.


(c) Cause.  Either party shall have the right to terminate this Agreement for
cause. A “Termination for Cause" for the Company shall mean termination because
of Consultant's material failure or willful neglect to perform Consultant’s
stated duties, or failure to cure such material failure or willful neglect
within ten (10) days after delivery of written notice specifying the alleged
material failure or willful neglect, conviction of a felony, or any other
willful or material breach of this Agreement. For purposes of this Article, no
act, or the failure to act, on Consultant's part shall be "willful" unless done,
or omitted to be done, in good faith and with reasonable belief that the action
or omission was in the best interest of the Company or its affiliates. A
“Termination for Cause" for Consultant shall mean termination because of the
Company's material failure to perform the terms of this Agreement.


 
2

--------------------------------------------------------------------------------

 
(d) Termination by the Consultant.  The Consultant may terminate his employment
hereunder for Good Reason.  For purposes of this Agreement, a “Good Reason”
shall mean (A) the breach by the Company in any material respect of any material
provision of this Agreement (including, but not limited to, the provisions of
Section 3) which breach has not been cured within ten (10) days after delivery
of notice of such noncompliance that has been given by Consultant to the
Company, or (B) any purported termination of Consultant’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 5.1 hereof (and for purposes of this Agreement no such purported
termination shall be effective).


(e) Disability.  If, as a result of Consultant's inability to perform
substantially all of his duties hereunder by reason of a physical or mental
disability or infirmity (i) for a continuous period of two (2) full months or
(ii) at such earlier time as Consultant submits satisfactory medical evidence
that he has a physical or mental disability or infirmity which will likely
prevent him from performing his work duties for two (2) months or longer (a
"Disability"), the Company may terminate this Agreement. The date of such
Disability shall be the last day of such two-month period, or the day on which
Consultant submits such satisfactory medical evidence, as the case may be.


4.2           Any payments due upon termination, pursuant to Section 4.1 above,
shall be borne by the Company, and any payments due after such termination
occurs shall no longer be paid.


5.           NOTICE.


5.1           Notice of Termination.  Any purported termination of this
Agreement by the Company or by Consultant (other than termination pursuant to
subsection (b) of Section 4.1) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 12.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon,
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of this Agreement under the provision so
indicated.


5.2           Date of Termination.  “Date of Termination” shall mean (i) if this
Agreement is terminated by the death of Consultant, the date of his death, (ii)
if this Agreement is terminated pursuant to subsection (e) of Section 4.1 above,
the date of disability referred to in said subsection, and (iii) if this
Agreement is terminated pursuant to subsections (a), (c) or (d) of Section 4.1
above, the date specified in the Notice of Termination; provided, however, that
if within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding and final arbitration award, or by a final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected).


 
3

--------------------------------------------------------------------------------

 
6.           CONFIDENTIALITY.


As the Company’s business is specialized and competitive, the Consultant is
likely to have access to, and an intimate knowledge of, the Company’s trade
secrets and confidential information during the course of this Agreement.
Disclosure of such trade secrets and confidential information would place the
Company at a serious competitive disadvantage and do serious damage (financial
and/or otherwise) to its business and would cause immeasurable harm.
 
Therefore, both during this Agreement and after its termination the Consultant
is prohibited from communicating or disclosing to any third party any trade
secrets or confidential information of the Company and from using such
information for its own purposes, unless prior written authorization from the
Company has been obtained. For this purpose trade secrets and confidential
information shall include but not be limited to:
 
·
The Company’s proposed strategies and plans;

 
·
The Company’s IP technologies;

 
·
The Company’s current business strategies and plans including (without
limitation) know how and internal working practices;

 
·
All information as to the requirements of the Company’s customers;

 
·
All information relating to patient profiles, histories or similar information;
and

 
·
All information relating to Section 1 “Position and Responsibilities” of this
Agreement that the Consultant will obtain in the course of this Agreement with
the Company.



7.           EFFECT ON PRIOR AGREEMENTS.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between Company and Consultant.


8.           MODIFICATION AND WAIVER.


                8.1           This Agreement shall not be modified or amended
except by an instrument in writing signed by the parties hereto.


 
4

--------------------------------------------------------------------------------

 
8.2    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each written waiver shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.


9.           SEVERABILITY.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent (consistent with
law) continue in full force and effect.


10.           HEADINGS FOR REFERENCE ONLY.


The headings of articles and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


11.           GOVERNING LAW


This Agreement shall be governed by and be construed under the laws of the State
of Nevada without regard to the choice of law principles of that state. In the
event of any dispute between the parties with respect to this Agreement or the
performance of the parties' obligations thereunder, such dispute shall be
instituted and prosecuted in the courts of Nevada and the parties hereby consent
to the jurisdiction of such courts, and waive any disputes they may have to a
change of venue.


12.           NOTICES.


Any notice or other communication required or which may be given hereunder shall
be in writing and shall be delivered personally, telegraphed, telexed, or
transmitted by facsimile, or sent by certified, registered or express mail, or
postage prepaid, and shall be deemed given when so hand delivered, telegraphed,
telexed or transmitted by facsimile, or if mailed, two (2) days after the date
of mailing, addressed as follows:


 
5

--------------------------------------------------------------------------------

 
If to Company:                      HCi VioCare
Contact – Sotirios Leontaritis
(+44) 0808 178 4373
Centrum Offices,
38 Queen Street, Glasgow,
G1 3DX, Scotland, UK


If to Consultant:                    William Sandham
40 Westbourne Gardens,
                                               Glasgow G12 9PF, Scotland, UK


13.   ARBITRATION OF DISPUTES.


a.           Arbitration. All Arbitration Claims (defined below) between the
parties shall be resolved by submission to final and binding arbitration at the
Las Vegas, Nevada offices of the American Arbitration Association (“AAA”).  The
parties may agree on a retired judge from the AAA panel. In case of failure of
agreement, an arbitrator shall be selected in accordance with the rules and
procedures of the AAA. The parties agree that arbitration must be initiated
within sixty (60) days after a party delivers a notice of intention to arbitrate
pursuant to Subsection 13(b) below.


b.           Initiation of Arbitration: Submission Agreement. Any party to this
Agreement may initiate arbitration of a dispute subject to this Paragraph, by
sending written notice of an intention to arbitrate by registered or certified
mail to all other parties and to the AAA. The notice shall contain a description
of the Arbitration Claim(s) asserted by the party, the amount involved and the
remedy sought. In the event a demand for arbitration is made by any party to
this Agreement, the parties agree to execute a Submission Agreement provided by
the AAA, in a form customarily used by the AAA, setting forth (i) the rights of
the parties if the matter is arbitrated and (ii) the rules and procedures to be
followed at the arbitration hearing. Notwithstanding anything to the contrary
contained in this Agreement, each party shall bear its own legal, consulting and
expert witness fees incurred during any arbitration proceeding under this
Paragraph.


c.           One-Year To Initiate Arbitration Claim.  The parties agree that
arbitration must be initiated within one (1) year after the occurrence of the
events on which any Arbitration Claim is based, and a party's failure to
initiate arbitration within such one-year period constitutes an absolute bar to
the institution of any new proceedings.


d.           “Arbitration Claim” Defined. For purposes of this Agreement,
"Arbitration Claim" shall mean any contract, tort, statutory or other claim,
demand, cause of action, or dispute asserted by any party to this Agreement
against any other party to this Agreement, arising out of or related to (i) this
Agreement or any modification, amendment or supplement thereof, or (ii) the
relationship between the parties as created hereunder.
 
 
 
6

--------------------------------------------------------------------------------

 
         e.           Intent of the Parties - Adequate Consideration.  By this
provision, it is the intent of the parties to establish procedures to accomplish
the informal and inexpensive resolution of any Arbitration Claim between them
without resort to litigation. The parties agree that their mutual, binding
promises to arbitrate any Arbitration Claim between them represents valuable and
adequate consideration for the enforceability of this provision.


NOTICE:   BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF DISPUTES" PROVISION
DECIDED BY NEUTRAL ARBITRATION, AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT
POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT TRIAL. BY INITIALING IN THE
SPACE BELOW YOU ARE WAIVING YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS
THOSE RIGHTS ARE SPECIFICALLY INCLUDED OR PROVIDED FOR IN THE "ARBITRATION OF
DISPUTES" PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO
THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER NEVADA LAW. YOUR
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.


WE HAVE READ AND UNDERSTOOD THE FOREGOING AND AGREE TO SUBMIT ANY DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THIS "ARBITRATION OF DISPUTES" PROVISION
TO NEUTRAL ARBITRATION.
 

           
Consultant's Initials
 
Company’s Initials
 


15.   ASSIGNMENT.


This Agreement shall be binding upon, and shall inure to the benefit of, the
parties, and their respective successors, assigns, heirs and
representatives.  Notwithstanding the foregoing, however, Consultant may not
assign any of Consultant’s, or delegate any of Consultant’s duties hereunder.
The Company may assign this Agreement upon notice to Consultant without securing
Consultant's prior written consent in connection with any sale of all of the
Company's assets or if the Company merges into or consolidates with another
business entity.


IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
to be effective on and as of the Effective Date stated herein above.
 

 
“CONSULTANT'”
 
THE “COMPANY”
                       
Professor
William Sandham
 
HCi VioCare, a Nevada corporation
By: Sotirios Leontaritis
Title: CEO, President and Director
           

 

 
7

--------------------------------------------------------------------------------

 
